Exhibit 99.2 Supplemental Financial Information Second Quarter 2011 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, key statistics, and financial analysis 11 Investment portfolio 12-15 Five-year historical key statistics 16 Thisdocument may contain forward-looking statements and information. Additional information on factors that could cause results to differ materially from any forward-looking statements or information in this document is available in our preliminary prospectus supplement dated April 12, 2011 filed as an Exhibit to our Current Report on Form 8-K dated April 12, 2011. 2 of 16 Preface PRIMERICA,INC. FinancialSupplement SECOND QUARTER 2011 This document is a financial supplement to our second quarter 2011 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for two different purposes, as follows: ● Operating adjustments exclude the expense associated with equity awards granted in connection with our initial public offering (“IPO”) and the impact of realized investment gains and losses.For periods which include the first quarter of 2010, operating adjustments reflect the impact of our reinsurance and reorganization activities as if they had been effected on January 1, 2010. ● Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. The following transactions were executed in conjunction with our IPO in March and April 2010 (the “IPO-related Transactions”) and are included in our actual and/or operating results as appropriate. IPO-related Transactions executed in first quarter 2010: ● On March 31, 2010, we reinsured between 80% and 90% of our business that was in-force at year-end 2009 to various affiliates of Citigroup Inc. (“Citi”) and declared extraordinary dividends to Citi. IPO-related Transactions executed in second quarter 2010: ● On April 1, 2010, Citi contributed the legal entities comprising our business to us.We issued approximately 75.0 million shares of common stock and warrants exercisable for approximately 4.1 million additional shares of our common stock to Citi. Additionally, we issued a $300.0 million note to Citi, due March 31, 2015 and bearing interest at 5.5% annually. ● On April 1, 2010, our common stock began trading under the ticker symbol “PRI” on the New York Stock Exchange. ● On April 1, 2010, Citi sold approximately 24.6 million shares of our common stock (after giving effect to the over-allotment option) to the public in the IPO. ● On April 1, 2010, Citi contributed approximately 5.0 million shares back to us, which we granted in the form of equity awards to certain of our management and sales force leaders.Of these, approximately 200,000 shares were granted to replace unvested Citi awards. ● On April 15, 2010, Citi sold approximately 16.4 million shares and the warrants to purchase approximately 4.1 million additional shares of our common stock to private equity funds managed by Warburg Pincus LLC (“Warburg Pincus”) for a purchase price of $230.0 million (the “private sale”).Following the IPO and the private sale, certain historical Citi equity awards immediately vested. ● Effective as of April 1, 2010, we made elections under Section 338(h)(10) of the Internal Revenue Code, which resulted in changes to our deferred tax balances and reduced stockholders’ equity. ● Prior to April 2010, our federal income tax return was consolidated into Citi’s federal income tax return.In anticipation of our corporate reorganization, we entered into a tax separation agreementwith Citi and prepaid our estimated tax liability to Citi. In accordance with the tax separation agreement, Citi will indemnify the Company and its subsidiaries against any federal, state or local income tax liabilityfor any taxable period ending on or before April 7, 2010, the closing date ofthe IPO.Our advance tax payments paid to Citi exceeded our actual tax liabilities.As a result, we recorded the overpayment as a return of capital resulting in a reduction of tax assets and a reduction of stockholders' equity. Certain items throughout this supplement may not add due to rounding.Certain items throughout this supplement are noted as ‘na’ to indicate not applicable.Certain variances are noted as ‘nm’ to indicate not meaningful.Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. 3 of 16 Condensed Balance Sheets and Reconciliation of Balance Sheet Non-GAAP to GAAP Financial Measures PRIMERICA,INC. FinancialSupplement (3) (Dollars in thousands) Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Jun 30, Condensed Balance Sheets Assets: Investments and cash $ Due from reinsurers 3,595,239 3,639,298 3,694,015 3,731,634 3,770,966 3,795,348 Deferred policy acquisition costs 702,429 745,322 798,335 853,211 908,600 966,094 Income taxes 56,114 — Other assets 523,584 554,950 610,518 573,055 582,080 567,482 Separate account assets 2,222,267 2,098,936 2,301,896 2,446,786 2,582,881 2,544,429 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 630,294 609,047 592,711 604,487 588,202 Income taxes — 129,776 127,732 136,226 142,780 130,283 Other liabilities 1,106,834 412,141 395,762 386,182 397,561 364,533 Note payable — 300,000 300,000 300,000 300,000 300,000 Payable under securities lending 129,042 161,056 208,765 181,726 186,089 163,342 Separate account liabilities 2,222,267 2,098,936 2,301,896 2,446,786 2,582,881 2,544,429 Total liabilities 8,336,714 7,996,474 8,292,577 8,452,814 8,683,983 8,623,404 Stockholders’ equity: Common stock ($0.01 par value) (1) — 727 727 728 732 736 Paid-in capital 1,312,072 870,706 882,676 883,169 889,654 894,018 Retained earnings 300,531 304,075 342,920 395,057 446,767 488,521 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 85,265 97,505 120,949 98,322 96,543 105,647 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 53,076 48,286 51,925 56,492 59,221 60,315 Total stockholders’ equity 1,746,699 1,317,596 1,396,314 1,431,493 1,490,642 1,546,962 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 85,265 97,505 120,949 98,322 96,543 105,647 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 81,020 93,802 118,066 96,047 94,268 103,372 Total stockholders’ equity $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 16,095 15,061 14,876 14,481 16,946 Commission costs deferred 77,208 56,831 57,232 65,285 60,296 Amortization of deferred policy acquisition costs ) Transferred to reinsurers ) — Foreign currency impact and other, net 10,918 ) 4,750 4,646 6,527 1,272 Balance, end of period $ Outstanding common shares exclude restricted stock units. The balance sheet as of March 31, 2010 reflects the impact of the Citi reinsurance transactions executed on March 31, 2010. The Citi reinsurance transactions were given retroactive effect to January 1, 2010. As a result, the first quarter 2010 balance sheet includes a return of capital to Citi equally offsetting the income attributable to the underlying policies earned between January 1, 2010 and March 31, 2010. The first quarter 2010 balance sheet also reflects the extraordinary dividends declared on March 31, 2010. The balance sheet as of June 30, 2010 reflects the issuance of the Citi note, reductions to stockholders' equity and corresponding changes in deferred tax balances as a result of the 338(h)(10) elections, and a reduction in stockholders' equity as a result of reflecting our overpayment of estimated taxes to Citi as a return of capital. 4 of 16 Financial Results and Other Statistical Data PRIMERICA,INC. FinancialSupplement Q1 Q2 Q3 Q4 Q1 Q2 YOY Q2 (Dollars in thousands, except per-share data) $ Change % Change YTD Earnings per Share Basic earnings per share: Weighted-average common shares and fully vested equity awards na 71,843,588 72,259,352 72,453,126 72,671,481 73,457,333 1,613,745 % 73,066,578 Net income na $ % $ Less income attributable to unvested participating securities na ) -38.4 % ) Net income used in computing basic EPS na $ % $ Basic earnings per share na $ % $ Net operating income na $ % $ Less operating income attributable to unvested participating securities na ) 256 % ) Net operating income used in computing basic operating EPS na $ % $ Basic operating income per share na $ % $ Diluted earnings per share: Weighted-average common shares and fully vested equity awards na 71,843,588 72,259,352 72,453,126 72,671,481 73,457,333 1,613,745 % 73,066,578 Dilutive impact of warrants na 890,777 660,066 786,628 1,154,597 743,814 ) -16.5 % 960,944 Shares used to calculate diluted EPS na 72,734,365 72,919,418 73,239,754 73,826,078 74,201,147 1,466,782 % 74,027,522 Net income na $ % $ Less income attributable to unvested participating securities na ) -38.7 % ) Net income used in computing diluted EPS na $ % $ Diluted earnings per share na $ % $ Net operating income na $ % $ Less operating income attributable to unvested participating securities na ) 250 % ) Net operating income used in computing diluted operating EPS na $ % $ Diluted operating income per share na $ % $ In April 2010, Primerica issued shares, warrants, and equity awards to complete the transactions related to our corporate reorganization.Both the vested and unvested equity awards maintain nonforfeitable dividend rights that result in dividend payment obligations on a one-to-one ratio with common shares for any future dividend declarations.These awards are deemed participating securities for calculating EPS. As a result of issuing equity awards that are deemed participating securities, we calculate EPS using the two-class method. Under the two-class method, we allocate earnings to common shares and to fully vested equity awards. Earnings attributable to unvested equity awards, along with the corresponding share counts, are excluded from EPS reflected on our consolidated statements of income.In calculating basic EPS, we deduct any dividends on and undistributed earnings allocated to unvested equity awards from net income and then divide the result by the weighted average number of common shares and fully vested equity awards outstanding for the period. We determine the potential dilutive effect of warrants on EPS using the treasury-stock method. Under this method, we utilize the exercise price to determine the amount of cash that would be available to repurchase shares if the warrants were exercised. We then use the average market price of our common shares during the reporting period to determine how many shares we could repurchase with the cash raised from the exercise. The net incremental share count issued represents the potential dilutive securities.We then reallocate earnings to common shares and fully vested equity awards incorporating the increased, fully diluted share count to determine diluted EPS. YOY Q2 Q1 Q2 Q3 Q4 Q1 Q2 Change % Change YTD Annualized Return on Equity Average stockholders' equity na $ 17.2% $ Average adjusted stockholders' equity na $ 17.5% $ Net income return on stockholders' equity na % nm % Net income return on adjusted stockholders' equity na % nm % Net operating income return on adjusted stockholders' equity na % nm % Capital Structure Debt-to-capital (1) na % -2.3 % nm % Cash and invested assets to stockholders' equity na x x x x x (0.2x ) nm x Cash and invested assets to adjusted stockholders' equity na x x x x x (0.3x ) nm x Share count, end of period (2) na 72,729,617 72,727,173 72,843,213 73,187,837 73,603,111 873,494 1.2% 73,603,111 Adjusted stockholders' equity per share na $ 16.6% $ Financial Strength Ratings - Primerica Life Insurance Company Moody's na na na na na A2 nm nm nm S&P AA AA- AA- AA- AA- AA- nm nm nm A.M. Best A+ A+ A+ A+ A+ A+ nm nm nm Fitch A+ A+ A+ A+ A+ A+ nm nm nm Holding Company Senior Debt Ratings Moody's na na na na na Baa2 nm nm nm S&P na na na na na A- nm nm nm A.M. Best na na na na na a- nm nm nm Capital in the debt-to-capital ratio includes stockholders' equity and the note payable. Share count reflects outstanding common shares, including restricted shares, but excludes restricted stock units (RSUs). 5 of 16 Statements of Income PRIMERICA,INC. FinancialSupplement YOY Q2 (Dollars in thousands) Q1 Q2 Q3 Q4 Q1 Q2 $ Change % Change YTD Statement of Income Revenues: Direct premiums $ % $ Ceded premiums ) 11,649 % ) Net premiums 389,726 100,242 110,390 130,349 129,831 125,317 25,075 % 255,148 Net investment income 82,576 27,991 27,855 26,688 28,626 27,229 ) -2.7 % 55,855 Commissions and fees: Sales-based (1) 36,363 36,301 32,941 37,001 43,128 44,904 8,603 % 88,032 Asset-based (2) 38,014 39,445 37,602 52,412 44,825 45,348 5,904 % 90,174 Account-based (3) 10,208 10,317 10,620 10,545 10,432 11,811 1,493 % 22,242 Other commissions and fees 7,105 7,162 8,574 8,331 7,731 6,635 ) -7.4 % 14,366 Realized investment (losses) gains 31,057 374 1,015 1,700 327 2,035 1,661 nm 2,362 Other, net 11,893 12,466 12,239 12,362 11,452 11,816 ) -5.2 % 23,268 Total revenues 606,942 234,299 241,236 279,387 276,352 275,095 40,796 % 551,447 Benefits and expenses: Benefits and claims 170,735 45,124 49,811 52,033 57,635 57,272 12,148 % 114,907 Amortization of DAC 91,756 22,899 23,844 29,536 25,556 27,385 4,486 % 52,941 Insurance commissions 6,371 4,233 5,100 4,205 5,000 4,219 ) nm 9,219 Insurance expenses 37,529 10,083 11,999 15,887 9,552 19,154 9,071 % 28,706 Sales commissions: Sales-based (1) 26,203 25,998 23,474 25,319 30,547 31,378 5,381 % 61,925 Asset-based (2) 12,715 12,911 12,232 20,271 15,451 15,111 2,200 % 30,562 Other sales commissions 4,963 4,603 6,558 4,676 4,358 3,674 ) -20.2 % 8,032 Interest expense — 6,928 6,968 6,976 6,997 6,998 70 % 13,995 Other operating expenses 36,268 65,183 39,371 39,962 40,111 41,743 ) -36.0 % 81,854 Total benefits and expenses 386,541 197,961 179,357 198,865 195,207 206,934 8,973 % 402,141 Income before income taxes 220,402 36,338 61,879 80,522 81,145 68,161 31,823 % 149,306 Income taxes 77,116 14,330 22,284 27,633 28,678 24,138 9,808 % 52,816 Net income $ % $ Income Before Income Taxes by Segment Term Life $ % $ Investment & Savings Products 25,447 26,735 26,578 34,769 31,039 30,470 3,735 % 61,509 Corporate & Other Distributed Products 34,587 ) 26,402 % ) Income before income taxes $ % $ Sales-based - revenues or commission expenses relating to the sales of mutual funds and variable annuities Asset-based - revenues or commission expenses relating to the value of assets in client accounts for which we earn ongoing service, distribution, and other fees Account-based- revenues relating to the fee generating client accounts we administer Excludes the effect of the reinsurance and reorganization transactions we executed in connection with and subsequent to our IPO.As such, ceded premiums, net investment income, benefits and claims, amortization of DAC, insurance expenses, interest expense, and other operating expenses exclude the impact of the various Citi reinsurance agreements, dividends, the note payable to Citi, and the equity grants made in connection with our IPO. 6 of 16 Reconciliation of Statement of Income Non-GAAP to GAAP Financial Measures PRIMERICA,INC. FinancialSupplement YOY Q2 YOY YTD (Dollars in thousands) Q1 Q2 Q3 Q4 Q1 Q2 $ Change % Change YTD YTD $ Change % Change Reconciliation from Operating Revenues to Total Revenues Operating revenues $ % $ $ $ % Operating revenues reconciling items: Realized investment gains/losses 31,057 374 1,015 1,700 327 2,035 nm nm 31,431 2,362 nm nm Ceded premiums - reinsurance recoveries — — — 13,141 8,729 — nm nm — 8,729 nm nm Ceded premiums - ceded to Citi reinsurers 296,328 — nm nm 296,328 — nm nm Pro rata net investment income - assets transferred to Citi reinsurers 54,735 — nm nm 54,735 — nm nm Total operating revenues reconciling items 382,121 374 1,015 14,841 9,056 2,035 nm nm 382,495 11,091 nm nm Total revenues $ % $ $ $ ) -34.4 % Reconciliation from Operating Income Before Income Taxes to Income Before Income Taxes Operating income before income taxes $ % $ $ $ % Operating income before income taxes reconciling items: Realized investment gains/losses 31,057 374 1,015 1,700 327 2,035 nm nm 31,431 2,362 nm nm Ceded premiums - reinsurance recoveries — — — 13,141 8,729 — nm nm — 8,729 nm nm Initial & accelerated management / field grant expense — ) nm nm ) ) nm nm Ceded premiums - ceded to Citi reinsurers 296,328 — nm nm 296,328 — nm nm Pro rata net investment income - assets transferred to Citi reinsurers 54,735 — nm nm 54,735 — nm nm Benefits and claims - ceded to Citi reinsurers ) — nm nm ) — nm nm Amortization of DAC - ceded to Citi reinsurers ) — nm nm ) — nm nm Insurance commissions - expense allowance received from Citi reinsurers ) — nm nm ) — nm nm Insurance expenses - expense allowance received from Citi reinsurers ) — nm nm ) — nm nm Interest expense - finance charge payable to Citi reinsurer 2,812 — nm nm 2,812 — nm nm Interest expense - note payable 4,125 — nm nm 4,125 — nm nm Total operating income before income taxes reconciling items 161,713 ) ) 11,680 5,936 ) nm nm 136,630 4,425 nm nm Income before income taxes $ % $ $ $ ) -41.8 % Reconciliation from Net Operating Income to Net Income Net operating income $ % $ $ $ % Net operating income reconciling items: Operating income before income taxes reconciling items 161,713 ) ) 11,680 5,936 ) nm nm 136,630 4,425 nm nm Tax impact of operating income reconciling items at effective tax rate ) 9,891 742 ) ) 535 nm nm ) ) nm nm Total net operating income reconciling items 105,131 ) ) 7,672 3,838 ) nm nm 89,940 2,862 nm nm Net income $ % $ $ $ ) -41.6 % 7 of 16 Segment Operating Results PRIMERICA, INC. Financial Supplement YOY Q2 YOY YTD (Dollars in thousands) Q1 Q2 Q3 Q4 Q1 Q2 $ Change % Change YTD YTD $ Change % Change Term Life Insurance Revenues: Direct premiums $ % $ $ $ % Ceded premiums ) 12,118 % ) ) 25,435 % Net premiums 77,233 83,784 92,410 101,770 104,786 108,393 24,609 % 161,017 213,179 52,162 % Allocated net investment income 16,497 15,961 15,595 14,242 15,794 15,669 ) -1.8
